Case 0:20-cv-61321-WPD Document 7-1 Entered on FLSD Docket 07/22/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                               FT. LAUDERDALE DIVISION

                               Civil Action No. 0:20-cv-61321-WPD


     DAVID “RYAN” McCAIGUE, an individual,

            Plaintiff,

     vs.

     DOENCH WEALTH MANAGEMENT, LLC;
     and BRIAN H. DOENCH, an individual,

           Defendants.
     ______________________________________/

                                       PROPOSED ORDER

            Defendants, by counsel, and with the concurrence of Plaintiff’s counsel, have

     sought an extension of time in which to file responsive pleadings to Plaintiff’s Complaint.

     Such Unopposed Motion For Enlargement of Time To Respond To Complaint is hereby

     GRANTED, and Defendants shall have up to and including August 26, 2020 in which to

     file responsive pleadings to Plaintiff’s Complaint.

            The Clerk shall certify a copy of this Order to all counsel of record.


     ENTERED: July ___, 2020.


                                           _________________________________________
                                           William P. Dimitrouleas
                                           United States District Judge
